Citation Nr: 0100764	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-20417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for temporomandibular 
dysfunction, claimed as dizziness.

2. Entitlement to service connection for post-traumatic 
stress disorder.

3. Entitlement to a rating in excess of 30 percent for 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1982 
to May 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from May 1999 and January 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In November 2000, 
the veteran was afforded a hearing before the undersigned 
Board member.

In a November 1998 statement, the veteran requested a 
temporary total rating for his service-connected irritable 
bowel syndrome (IBS) and indicated that he was hospitalized 
in March 1998 and from October to November 1998.  In an April 
1999 statement, the veteran requested an extension of his 
temporary total rating for IBS and reported hospitalizations 
in February 1999 and March 1999.  While the January 2000 
rating decision considered a claim for an increased rating 
for IBS, the veteran's claim for a temporary total rating for 
IBS does not appear to have been adjudicated.  As such, this 
matter is referred to the RO for appropriate action.  
Further, in his November 2000 substantive appeal, the veteran 
describes symptomatology associated with eczema and, by these 
statements, he may be seeking to raise a claim for 
entitlement to an increased rating for his service-connected 
skin disability.  Accordingly, that matter is also referred 
back to the RO for clarification and consideration. 

REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2000). See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 1991), 
requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Where 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD by VA physicians in 1999 VA 
outpatient mental hygiene clinic (MHC) records that also 
diagnosed major depression with psychotic features.  However, 
there are several problems that require additional 
evidentiary development.  In written statements and oral 
testimony, the veteran, who served in Southwest Asia during 
the Persian Gulf War, asserted that his squadron provided 
support to combat squadrons and, thus, exposed him to trauma.  
According to the veteran, shortly before the ground war 
started, he saw a helicopter crash and kill at least two 
people and saw the injured bodies in the street.  On another 
occasion, he saw a jeep explode after hitting a mine.  A 
third stressor was witnessing a destroyed enemy truck with 
dead enemy soldiers in it.  The veteran indicated that his 
comrades took pictures of the dead enemy soldiers.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that he served in Southwest Asia 
from September 1990 to March 1991 although, elsewhere in the 
file, it is noted that he had service in Southwest Asia from 
October to December 1990.  The DD Form 214 indicates that his 
military occupational specialty was material storage and 
handling specialist and his awards and decorations include 
the Southwest Asia Service Medal with 2 Bronze Service Stars 
and the Kuwait Liberation Medal.  The veteran served with the 
Maint Trp Spt Sqdn 3rd ACR (FC) FORSCOM. 

A copy of the veteran's service personnel record (DA 20) has 
not been obtained by the RO, and it does not appear that the 
RO requested the assistance of the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) in attempting to 
locate corroborative evidence of the veteran's claimed 
inservice stressors.  The Board believes this should be done.

If the USASCRUR is able to corroborate one of the veteran's 
claimed inservice stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association's: Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (1994) (DSM-IV) provides 
that a valid diagnosis of PTSD requires that a person has 
been exposed to a traumatic event in which both of the 
following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, helplessness 
or horror.  If the veteran's claimed inservice stressor can 
be independently corroborated, it must be clinically 
evaluated in accordance with the provisions of the DSM-IV.

The record does not indicate that the PTSD diagnoses were 
made on the basis of a verified history of the veteran's 
service stressors and therefore, were inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Secondly, in May 1999, the RO denied service connection for 
temporomandibular joint dysfunction (TMJ), claimed as 
dizziness, on the basis that the veteran's claim was not well 
grounded.  However, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter referred to as "the Act").  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), that had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Act, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Finally, an October 1998 rating action granted service 
connection for IBS and awarded a 30 percent disability 
evaluation.  The veteran asserts that the current 
manifestations of his service-connected irritable bowel 
syndrome are more severe than are represented by the 
presently assigned 30 percent disability evaluation.  At his 
November 2000 Board hearing, the veteran reported having 
severe and unexpected symptoms due to his gastrointestinal 
disability and that he lost his job and can't obtain a new 
one due to the symptomatology associated with his service-
connected irritable bowel syndrome. 

Recent private medical evidence, dated from April 1999 to 
January 2000, includes a diagnosis of irritable bowel 
syndrome with possible chronic pancreatitis that suggests 
that the veteran may have pancreatitis associated with the 
irritable bowel syndrome and, thus, may be construed as a 
claim for service connection for pancreatitis.  If so, it 
would be related to the issue of an increased evaluation for 
the service-connected irritable bowel disease.  See e.g., 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Accordingly, 
this needs to be clarified.

Accordingly, this case is REMANDED for the following:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.

2. The RO should contact the veteran and 
request that he provide the name(s) 
and address(es) of his most recent 
employer(s).  The RO should then 
contact the veteran's former 
employer(s) to determine the reason(s) 
for the termination of his employment 
and whether any concessions were made 
during his employment to accommodate 
any disabilities.  Any responses 
received should be associated with the 
claims file.

3. The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's service 
personnel record (DA 20) and associate 
it with the claims folder.

4. The RO should contact the veteran and 
request that he provide the specifics, 
e.g., approximate date(s) or 
location(s), of his alleged stressful 
incidents in service.  Thereafter, the 
RO should review the file and prepare 
a summary of all the claimed 
stressors.  The summary and all 
associated documents, to include the 
veteran's DA 20 and statement(s), 
should be sent to U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to 
provide any information that might 
corroborate the veteran's alleged 
inservice stressors including, but not 
limited to, providing a copy of unit 
histories for the veteran's unit in 
Southwest Asia.

5. After the above information has been 
obtained, the RO must make a specific 
determination, based upon the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, what 
was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the originating agency must 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In 
reaching this determination, the 
originating agency should address any 
credibility questions raised by the 
record.

6. If the RO should determine that the 
record establishes the existence of a 
stressor or stressors, then the RO 
should schedule the veteran for an 
examination by a VA psychiatrist 
experienced in evaluating post-
traumatic stress disorders to 
determine the diagnoses of all 
psychiatric disorders that are 
present.  The RO should furnish the 
examiner with a complete and accurate 
account of the stressor or stressors 
that it has determined are established 
by the record and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether in-service 
stressors were severe enough to have 
caused the current psychiatric 
symptoms and whether the diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied by the in-
service stressors. The diagnosis 
should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.  If the veteran 
is found to have PTSD, the examiner is 
requested to identify the diagnostic 
criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If the veteran is found to 
have a psychiatric diagnosis other 
than PTSD, the examiner is requested 
to render an opinion as to whether it 
is at least as likely as not that the 
veteran's diagnosed psychiatric 
illness is related to comments and 
findings noted in service medical 
records.  A complete rationale should 
be given for all opinions and 
conclusions expressed.  The claims 
file, including a copy of this REMAND, 
should be made available to the 
examiner before the examination, for 
proper review of the medical history. 
The examination report is to reflect 
whether such a review of the claims 
file was made.

7. Then, veteran should be afforded a 
comprehensive VA gastrointestinal 
examination, by a specialist in 
gastroenterology, to determine all 
current manifestations of the service-
connected irritable bowel disease.  
The claims folders and a copy this 
remand should be made available to the 
examiner, the receipt of which should 
be acknowledged in the examination 
report.  All indicated tests and 
studies should be performed.  The 
veteran's history, current complaints 
and the examination findings should be 
reported in detail by the examiner.  
(1) If the examiner finds any 
gastrointestinal pathology, other than 
irritable bowel syndrome, the examiner 
is requested to specifically state 
what it is and whether it is related 
to the irritable bowel disease.  (2) 
The examiner is also requested to (a) 
express an opinion as whether 
medication would likely be of help in 
controlling the veteran's irritable 
bowel syndrome and whether the use of 
any such medication is medically 
contraindicated and, if so, why; (b) 
and, discuss whether the veteran's 
complaints are consistent with the 
objective findings.  (3) The examiner 
should also address the following: 
With consideration of only the 
veteran's service-connected 
gastrointestinal disability, the 
examiner is requested to comment on 
the effect of the service-connected 
irritable bowel syndrome on the 
veteran's ability to obtain and 
maintain substantially gainful 
employment.  The examiner's 
conclusions should be supported by 
reference to medical findings in 
addition to the veteran's own 
assessment of his ability, or lack 
thereof, to work.  The rationale for 
all conclusions should be provided.

8. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed, regarding the claims for 
service connection for PTSD and TMJ, 
claimed as dizziness, and for an 
increased rating for irritable bowel 
syndrome.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.  
For further guidance on the processing 
of this case in light of the changes 
in the law, the RO should refer to VBA 
Fast Letter 00-87 (November 17, 2000), 
as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any 
binding and pertinent court decisions 
that are subsequently issued also 
should be considered.  

9. If the originating agency concludes 
that the veteran was not exposed to a 
stressor or stressors in service, or 
after the report of the VA psychiatric 
examination is of record, the RO 
should readjudicate the veteran's 
claim for service connection for PTSD 
and for temporomandibular joint 
dysfunction, claimed as dizziness, and 
for an increased rating for irritable 
bowel syndrome and adjudicate any 
intertwined issues.  The RO must 
specifically consider whether an 
increased rating is warranted for 
irritable bowel syndrome on an 
extraschedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1) (2000).  If 
the benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The 
SSOC must contain notice of all 
relevant actions taken on the claims 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




